DETAILED ACTION

Applicant’s response filed 2/8/2021 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed. 
Prior rejections are withdrawn in view of amendments and remarks.
Application is allowed. 

Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance.
The claims of the present application are directed to an improved encoding and decoding systems/method. For example, the encoding includes determining a frame of an outer code of to-be-encoded data, wherein the frame of the outer code comprises plural codewords of the outer code, wherein each codeword of the outer code includes a data block and a parity block, the frame of the outer code includes Q data blocks, each of the Q data blocks comprises W bits, and W and Q are integers greater than 0. Encoding the Q data blocks to obtain Q codewords of an inner code, wherein the Q data blocks are in a one-to-one correspondence with the Q codewords of the inner code, a first codeword in the Q codewords of the inner code comprises a first data block and a parity block of the first data block, the first codeword is any codeword in the Q codewords of the inner code, and the first data block is a data block corresponding to the first codeword. These concepts are not taught or suggested as detailed in independent claims 1, 8 and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112